 FRISCH CHEVROLET, INC.73Frisch Chevrolet,Inc. and International Union,United Auto-mobile and Agricultural ImplementWorkers ofAmerica,AmalgamatedLocalNo. 259, UAW, AFL-CIOandAlliedTrades,LocalNo. 18,1 Party to the Contract.CaseNo.2-CA-6191.July 18, 1960DECISION AND ORDEROn May 6, 1960, Trial Examiner Ramey Donovan issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the General Counselfiled exceptions to the Intermediate Report.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Rodgers, Jenkins, andFanning].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions, and the entire record in the case, andhereby adopts the findings, conclusions, and recommendations of theTrialExaminer.'ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that Frisch Chevrolet, Inc., Brooklyn,New York, its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Giving effect to, performing, or in any way enforcing anyagreement with Allied Trades, Local No. 18, including the agreement'After this proceeding was transferred to the Board, the National Independent UnionCouncil (NIUC) informed the Board that Allied Trades, Local No. 18 was not an affiliateof the Council and requested that reference to the Council in this proceeding be deletedOn June 20, 1960, the Board issued a notice to show cause why the Council's requestshould not be grantedAs no response to the notice to show cause has been timelyreceived,we hereby grant the Council's request and delete reference to it in this case2In the only exception filed in this case, the General Counsel urged that paragraphs1(b) and 2(a) of the Trial Examiner's recommended order, and related language in thenotice, be amended to preclude recognition of Allied Trades, Local No 18 by Respondent"unless and until said labor oiganization has been duly certified by the National LaborRelations Board as the exclusive representative of such employees," rather than when thatlabor organization has demonstrated its majority status in a Board electionAs theBoard now, as a matter of course, certifies a union which is successful in a Board elec-tion, we shall amend the order and notice herein in conformity with the General Counsel'srequest.In the absence of exceptions by the Respondent to the Intermediate Report, we herebyotherwise adopt the Trial Examiner's findings, conclusions, and recommendationsproforma.128 NLRB No. 19. 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDof March 3, 1959, or any extension, renewal, modification, or supple-ment thereof.(b)Recognizing Allied Trades, Local No. 18, or any successorthereto, as the collective-bargaining representative of its employeesunless and until said labor organization has been duly certified by theNational Labor Relations Board as the exclusive representative ofsuch employees.(c)Discriminating against employees in regard to terms and condi-tions of employment, except to the extent permitted under Section8(a) (3) of the Act, as modified by the Labor-Management Reportingand Disclosure Act of 1959.(d) Interfering with, restraining, or coercing its employees in theright to engage in or refrain from engaging in any or all the activitiesguaranteed them by Section 7 of the Act, except to the extent thatsuch right may be affected by an agreement requiring membership ina labor organization as a condition of employment, executed in con-formity with Section 8(a) (3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Withdraw and withhold all recognition from Allied Trades,Local No. 18 or any successor labor organization, as the exclusiverepresentative of its employees for the purposes of collective bargain-ing unless and until such labor organization has been duly certifiedby the National Labor Relations Board as the exclusive representa-tive of such employees.(b)Reimburse its employees for all initiation fees and dues paidto Allied Trades, Local No. 18, pursuant to a contract or agreementbetween Respondent and said Local.(c)Post at its shop in Brooklyn, New York, copies of the noticeattached hereto marked "Appendix." 3Copies of said notice, to befurnished by the Regional Director for the Second Region, shall,after being signed by Respondent's authorized representative, beposted by it immediately upon receipt thereof and maintained by itfor 60 consecutive days thereafter in conspicuous places, includingall places where notices to employees are customarily posted.Reason-able steps shall be taken by the Respondent to insure that said noticeis not altered, defaced, or covered by any other material.(d)Notify the Regional Director for the Second Region, in writ-ing, within 10 days from the date of this Decision and Order, whatsteps the Respondent has taken to comply therewith.3In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall he substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." FRISCH CHEVROLET, INC.APPENDIXNOTICE TO ALL EMPLOYEES75Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT give effect to, perform, or in any way enforce ouragreement of March 3, 1959, or any other agreement with AlliedTrades, Local No. 18, or any extension, renewal, modification, orsupplement thereto that may now be in force covering our shop.WE WILL withdraw and withhold all recognition from AlliedTrades, Local No. 18, or any successor thereto, as the collective-bargaining representative of our employees unless and until saidorganization has been duly certified by the National Labor Rela-tions Board as the exclusive representative of such employees.WE WILL NOT encourage membership in said labor organizationor in any other labor organization by discriminating in anymanner against our employees in regard to terms and conditionsof employment, except to the extent permitted under Section8(a) (3) of the Act, as modified by the Labor-Management Re-porting and Disclosure Act of 1959.WE WILL reimburse our employees for all initiation fees anddues paid to Allied Trades, Local No. 18.WE WILL NOT interfere with, restrain, or coerce our employeesin the right to engage in or refrain from engaging in any or allthe activities guaranteed themby Section 7 of the National LaborRelations Act, except to the extent that such right may be affectedby an agreement requiring membership in a labor organizationas a condition of employment, executed in conformity with Sec-tion 8(a) (3) of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.All our employees are free to become or remain, or to refrain frombecomingor remaining, members of any labor organization, exceptto the extent that this right may be affected by an agreement executedin conformity with Section8 (a) (3) ofthe Act, as modified by theLabor-Management Reporting and Disclosure Act of 1959.FRISCHCHEVROLET, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice mustremain posted for 60 days from the date hereof,and must notbe altered, defaced, or covered by any othermaterial. 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDINTERMEDIATE REPORTSTATEMENT OF THE CASEUpon duly filed charges by Local No. 259, UAW, AFL-CIO, herein called Local259, the General Counsel issued an amended complaint against Frisch Chevrolet,Inc.,herein called Respondent.The complaint alleged that since May 10, 1951,Local 259 and Respondent have been parties to collective-bargaining agreementscovering all Respondent's employees except sales staff, office force, service manager,and nonworking foremen and that there was in effect a collective-bargaining agree-ment between the aforementioned parties from May 10, 1957, to May 10, 1958. Itwas alleged that: On or about May 8, 1958, and in July 1958, Respondent paid toLocal 18 the initiation fees and dues for its employees in the aforedescribed unitwithout reimbursement from said employees; on or about May 10, 1958, and March3, 1959, Respondent and Local 18 executed and maintained a collective-bargainingcontract that recognized Local 18 as the exclusive bargaining representative of theemployees aforedescribed and that required membership in Local 18 as a conditionof employment; and Respondent engaged in such conduct although Local 18 wasnot the duly designated collective-bargaining representative of an uncoercedmajority of employees and although Local 259 was the contractual bargaining repre-sentative of such employees.By the aforedescribed conduct, the complaint allegedthatRespondent engaged in and is engaging in unfair labor practices within themeaning of Section 8(a)(1), (2), and (3) of the Act.In its answer to the complaint Respondent denied that it had engaged in unfairlabor practices as alleged.A hearing, with all parties represented, was held before the duly designated TrialExaminer in New York City on February 23 and 24, 1960.Based upon the entire record in this case and upon observation of the witnesses,the Trial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYFrisch Chevrolet, Inc., is a New York corporation with its principal office andplace of business in Brooklyn, New York, where it is engaged in the sale and distri-bution of automobile parts and accessories and related productsDuring the pastyear Respondent has caused to be purchased, transferred, and delivered to its placeof business, automobiles, automobile parts, and accessories of a value in excessof $500,000, of which, goods and materials valued in excess of $500,000 weretransported to said place of business directly from States of the United States otherthan the State of New York.It is found that Frisch Chevrolet, Inc., is engaged in commerce within the meaning,of Section 2(6) and (7) of the ActII.THE LABOR ORGANIZATIONS INVOLVEDInternationalUnion,United Automobile and Agricultural Implement Workersof America, Amalgamated Local No. 259, UAW, AFL-CIO, and Allied Trades,Local No 18, National Independent Union Council (NIUC), are labor organizations,within the meaning of Section 2(6) and (7) of the Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESFrom May 10, 1951, a series of collective-bargaining contracts has been in effectbetween Respondent and Local 259.By the terms of the contracts Respondentrecognized Local 259 as the exclusive bargaining agent for all its employees exceptitssales staff, office force, service manager, and nonworking foremen.Amongother provisions the contracts contained a union-security clauseThe most recentcontract between the aforementioned parties was in the form of a supplementalagreement by which the contract, with changes set forth in the supplemental agree-ment, was extended for the period from May 10, 1957, to May 10, 1958, withprovision for automatic renewal for an additional year unless either party notifiedthe other of proposed changes, cancellation, or terminationAccording to the uncontroverted testimony of Myers, the Local 259 representativewho at that time serviced the Frisch unit, he came to the shop "around the beginningof 1958" because the contract would be coming up for negotiation.Myers met withthe Frisch employees across the street from the shop and contract proposals were,drawn up.There were three employees present at this meeting.Myers described FRISCH CHEVROLET, INC.77the employees present as the "usual three."The evidence indicates that there wereactually five employees in the unit but Myers testified that he was unaware that therewere more than three men working in the shop.The May 1957-May 1958 agree-ment names three employees.The parties stipulated that two employees, Price andSteiger,were employed in the period from May 1 to 15, 1958, but were on piece-work and therefore were not on the payroll record. In any event it is found thatemployees Alexis, Garoni (or Guerim), and Nelson Hairston were the employeeswho were members of Local 259 and for whom Respondent had transmitted checked-off dues to Local 259 for the month of April 1958.1On February 14, 1958, Local 259 notified Respondent in writing of its desire toterminate the contract and to negotiate changes or modifications therein on wages,fringe benefits, and other matters.Myers attempted by telephone and by visitingthe shop to talk to Frischling, the owner of Respondent, about contract proposalsand negotiations.These efforts, however, were unsuccessful and Myers did notsucceed in making contact with Frischling.Martini, who was Myers' successor asLocal 259 representative, spoke to Frischling about the first week in May 1958 andrequested that arrangements be made for contract negotiations.Frischling agreedto telephone Martini.Not having heard from Frischling, Martini went to the shopabout May 6 or 7 but could not find Frischling.At the end of May or early in JuneMartini told Frischling that he would like to start contract negotiations.Frischling,according to Martini, said, "Well, as far as the contract with 259 you can forgetabout it-I have my own union and that's it." 2Jack Fecter, secretary-treasurer of Local 18, testified that early in February 1958he spoke to the men in the shop and satisfied himself that they offered a fertile fieldfor organization.Thereafter Fecter, by visiting the shop over a period of time,secured signatures on Local 18 cards or applications from all the employees in theunit.The signatures were apparently secured during working hours but there is noevidence that the employer was aware of such activity.Fecter testified that he"sneaked in" to the shop from time to time while organizing.While some of thecards and applications are undated and others bear dates not inserted by the signatoryemployee either at the time of signing or otherwise, the Trial Examiner creditsFecter's testimony that he had secured signed cards or applications from at leasta majority or all of the employees in the unit when he approached FrischlingAccording to Fecter he went to Frischling in the early part of May 1958, and toldhim he had cards and applications from the employees.Frischling and Fectertogether then went to the employees and Frischling asked each man if he had signedthe Local 18 card. Frischling also asked the employees on the same occasion if theywished to have Local 18 represent them.The answers of the employees were inthe affirmative.Fecter was unable to recall how many times he saw Frischling beforea contract was signed or whether the contract was signed when he first approachedFrischling as aforedescribed.It is clear, however, that Respondent and Local 1&executed a contract, dated May 10, 1958, for a term from May 10, 1958, to May 9,1961, by which Local 18 was recognized as the exclusive bargaining agentThecontract included,inter alia,a union-security and checkoff clause.This contract wasmaintained and enforced by the parties as Respondent admits in its answer. It isalso admitted that the same parties aforementioned executed a contract on March 3,1959, for a term of 3 years. This latter contract contained the same basic provisionsas the preceding contract and was maintained and enforced.There is no evidence that the employees ever resigned from Local 259 or advisedthatUnion that they no longer wished to be represented by that organization.Apparently the only action taken was that the employees signed Local 18 cards, a1 The Trial Examiner credits Myers' testimony that Local 259 was unaware of the two-additional employees, Steiger and PriceIn view of the union shop provision of thecontract and the checkoff arrangement it seems unlikely that Local 259 would haveignored the existence of two employees if it had been aware of their presence.2Since Frischling was deceased at the time of the hearing Respondent objected to theforegoing testimony citing Section 346 of the New York Civil Practice Act [We believeSection 347 is the pertinent section ]The Trial Examiner credits and relies uponMartini's testimony concerning the above occasion to the extent only that it is evidencethat Respondent refused to enter into contract negotiations with Local 259It is ouropinion that this fact is corroborated by the evidence as a whole and that Respondentdoes not contend that it was prepared at the end of May or early June 1958 to deal withLocal 259 as the bargaining agent of its employees, having admittedly, as we shall seehereinafter, entered into a contract with Local 18, commencing May 10, 1958See alsothe third paragraph of Respondent's answer.Cf.The Linde Air Products Company,86 NLRB 1333, 1336-1337. 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDfact of which Local 259 was not advised.Respondent entered into a contract withLocal 18 without prior communication with Local 259 or without having receivedany word from that organization that it was no longer claiming to be the bargainingagent of the employees.The evidence in fact established that Local 259 continuedto assert its bargaining agent status and at all relevant times was desirous of nego-tiating a contract with Respondent on behalf of the employees in the unit. In addi-tion to the evidence previously referred to as indicative of Local 259's continuedinterest, Respondent had received a letter, dated April 7, 1958, from the New YorkState Board of Mediation to the effect that Local 259 had instituted arbitrationproceedings regarding the hiring of new employees.This subject matter was indica-tive of both a current and a prospective interest on the part of the Union.Nothing had been said to the employees by either the Respondent or by Local 18about the matter of initiation fees for that organization.The first mention of thetopic occurred in May1959when Frischling informed Garoni, the shop steward,that he had paid the initiation fees for the men in Local 18 and that they would haveto repay him.3Garoni so advised his fellow employees. It was decided that sincethe employees were not prepared to pay the $25 fee at one time they would eachauthorize the Company to deduct so much per pay period from their sick leave payuntil each had repaid the Company the sum of $25 that hey owed. This was done.ConclusionsOn the foregoing facts it is found and concluded that Respondent in the early partof 1958, particularly in May 1958, had at most a situation where Respondent wasfaced with conflicting claims by two unions.These claims gave rise to a questionconcerning representation and Respondent was not at liberty to recognize or enterinto a contract with one of the unions until its right to recognition had been deter-mined by the procedures provided for by the Act. By recognizing Local 18 and byentering into a contract with that organization and by paying initiation fees to Local18 on behalf of its employees,Respondent has illegally assisted that union and hasviolated Section 8(a)(1), (2), and (3) of the Act.4IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above,occurring in connectionwith its operations described in section I, above, have a close, intimate,and substantialrelation to trade, traffic, and commerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in unfair labor practices it will berecommended that it cease and desist therefrom and take the customary type ofaffirmative action designed to effectuate the policies of the Act.In view of the illegal assistance to Local 18 and the illegal contract,including arequirement that membership in Local 18 was a condition of employment, reim-bursement of dues and fees will be recommended .5CONCLUSIONS OF LAW1.Respondent,Frisch Chevrolet,Inc., is engaged in commerce within the meaningof Section 2(6) and (7) of the Act.2.Local 259, United Automobile and AgriculturalImplementWorkers of America,AFL-CIO, and Local 18, Allied Trades, National Independent Union Council, arelabor organizations within the meaning of Section 2(5) of the Act.3.By assisting and contributing support to Local 18, Respondent has engagedin unfair labor practices within the meaning of Section 8(a) (2) of the Act.4.By discriminating with respect to terms and conditions of employment, Re-spondent has engaged in unfair labor practices within the meaning of Section 8 (a) (3)of the Act.5.By the foregoing conduct, Respondent has interfered with, restrained, andcoerced its employees in the exercise of rights guaranteed by Section 7 of the Act,IBy check, dated May 8, 1958, Frischling had paid Local 18 a total of $160 of which$24 was for dues, $36 was for welfare, $100 was for initiation fees.AMidwest Piping & Supply Co, Inc,63 NLRB 1060;Novak Logging Company,119NLRB 1573 and cases cited therein ; A 0Smith Corporation,122 NLRB 321.5Virginia Electric and Power Company v.N LR.B., 319 U.S. 533. BURKE OLDSMOBILE, INC.79therebyengaging in unfair labor practices within the meaning of Section 8(a)(1)of the Act.6.The aforesaidunfairlaborpractices affect commerce within the meaning ofSection 2(6) and(7) of the Act.[Recommendations omitted from publication.]Burke Oldsmobile,Inc.andLocal 259, United Automobile, Air-craft and Agricultural Implement Workers of America, UAW,AFL-CIOandLocal 868, International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America,Party to the Contract.Case No. 2-CA-6285. July 18, 1960DECISION AND ORDEROn March 22, 1960, Trial Examiner W. Gerard Ryan issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent andLocal 868, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America filed exceptions and a jointbrief in support thereof.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Rodgers, Bean, and Fanning].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and the brief, and the entire record inthe case, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.'ORDERUpon the entire record in this case and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Burke Oldsmo-bile, Inc., New York, New York, its officers, agents, successors, andassigns, shall:IWe adopt the TrialExaminer's finding that at the employee meeting in March 1958,27 employees signed new authorizationcards forLocal 259, United Automobile, Aircraftand Agricultural Implement Workers of America, UAW, AFL-CIO. Althoughthese cardswere not offered into evidence witnesses Ireland andO'Connell further testified that thesecardswere not availableat the hearingas they were lost, together with otherrecords ofthe Local,in the summer of 1958 during a change of administration in the Union.128 NLRB No. 12.